Hunt, Chief Justice.
Antonio McKie and Robin Roberts abducted Mark Martin from a lounge. After an altercation, Roberts shot and killed Martin. McKie was convicted of kidnapping with bodily injury and felony murder and sentenced to concurrent sentences of life imprisonment.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on January 15, 1993. McKie was indicted by the Richmond County Grand Jury on February 9, 1993. Following a jury trial, April 20-April 21, 1993, McKie was convicted of kidnapping with bodily injury and felony murder. The trial court sentenced McKie to two concurrent life sentences on May 5, 1993. The court reporter certified the record on September 20, 1993. McKie’s motion for a new trial, filed May 14, 1993, was withdrawn on March 3, 1994. McKie’s appeal was docketed in this court on April 8, 1994. The appeal was orally argued by McKie and submitted on briefs by the state on June 20, 1994.